UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6540



MICHAEL ALLEN KOKOSKI,

                                              Plaintiff - Appellant,

          versus


CHARLES FELTS, Warden,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:06-cv-00024)


Submitted:   June 8, 2007                     Decided:   July 3, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Allen Kokoski appeals the district court order

granting his motion to have the court review the record and denying

his motion for reconsideration.          We have reviewed the record and

the district court order and affirm for the reasons cited by the

district court.        See Kokoski v. Felts, No. 5:06-cv-00024 (S.D. W.

Va. Mar. 6, 2007).         We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -